IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 BRIANNA PASQUINI,                              : No. 192 EAL 2020
                                                :
                     Respondent                 :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
              v.                                :
                                                :
                                                :
 FAIRMOUNT BEHAVIORAL HEALTH                    :
 SYSTEM & UHS OF FAIRMOUNT, INC.,               :
                                                :
                     Petitioners                :


                                        ORDER



PER CURIAM

      AND NOW, this 10th day of February, 2021, the Petition for Allowance of Appeal

is GRANTED. The issue, rephrased for clarity, is:

             Is a provider’s knowledge of a patient’s status as a registered sex offender,
             which may have been obtained from therapeutic communication with the
             patient, confidential under the MHPA and privileged pursuant to the
             psychiatrist/psychologist privilege?